Aside from the very pertinent observations above made, it appears to me that the doctrine laid down in the case of Taylor v. Rawlins, cited by Mr. Justice WHITFIELD, must on the language of that case be confined to cases brought for rescission and cancellation of land contracts; for the opinion in that case shows that the Court construed the bill to be one of that nature, and applied the doctrine usually applied when a party seeks, by way of rescission and cancellation, relief against an existing contract which he has entered into and which by reason of the vendee's default or for some ground recognized by equity, he desires terminated, *Page 124 
rescinded and cancelled. In such cases, the complainant, as a general rule, will be required to restore what he has obtained under the contract less the damage sustained by him by reason of the vendee's breach. This class of cases should not be confused with the class brought, not to rescind or cancel a contract which is still operative and in force, but to remove the cloud resulting from the recording on the public record of a contract which has already been forfeited, cancelled or terminated in accordance with its terms. In such cases, some different rules are applicable. See 39 Cyc. 1381-2; 27 Rawle C. L., Sec. 426, p. 663-4, and cases cited; Warvelle on Vendors, Secs. 807, 810, 812; 29 Am.  Eng. Encyc. of Law, 683-4; also see Realty Securities Corporation v. Johnson, decided at the present term.
STRUM, J., concurs.